DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the objection to claims 37, 38, 48, and 49.  Accordingly the objection has been withdrawn.  
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 112(d) of claims 33 and 34.  Accordingly the rejection has been withdrawn.  
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that neither Payen nor Gratacos teaches that determining a notional ghost comprises calculating an effective virtual monopole source resulting from interaction between seismic source energy and a free surface.  
Payen teaches “the nth notional signature Pn(t, r) is modeled as having spherical symmetry according to the following equation:                                 
                                    P
                                    n
                                    
                                        
                                            t
                                            ,
                                             
                                            r
                                        
                                    
                                    =
                                     
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                    
                                        
                                            p
                                        
                                        
                                            n
                                        
                                    
                                    (
                                    t
                                    -
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    n
                                                
                                            
                                        
                                        
                                            c
                                        
                                    
                                    )
                                
                            ” ([0041], lines 17-20).  As is well known in the art, a monopole is a source which radiates sound equally well in all directions (see: Russel, “Sound Fields Radiated by Simple Sources”, 2001; https://www.acs.psu.edu/drussell/demos/rad2/mdq.html), i.e. having spherical symmetry (see also: Teyssandier (20140204701) “a source may be modeled with a monopole as illustrated in FIG. 2B, i.e., a point source that emits a spherical acoustic signal” ([0041], lines 13-15)).  Since Payen further determines the notional ghost as a virtual seismic n in the equation) and a free source (rn in the equation being the radius to the “source” would dependent on the distance to the free surface). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 37-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Payen (2016/0231445) in view of Gratacos (2014/0249757).
With respect to claim 28, Payen teaches entering into a computer ([0034], lines 2, 4; [0037], lines 3, 5, 7) detected near field seismic signals ([0034], lines 2-4; [0037], lines 2-8) corresponding to actuation of each one of a plurality of seismic energy sources in an array of seismic energy sources ([0026], lines 7-9), the near field seismic signals detected at two spaced apart locations in the near field of each seismic energy 
Gratacos teaches using the far field signature for each of the plurality of seismic energy sources to correct distortion in detected reflected seismic signals ([0009]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the distortion correction of Gratacos since such a modification would have improved the seismic data by minimizing interference or obtain zero-phase wavelets.  
With respect to claim 37, Payen teaches the near field seismic signals are detected at at least twice as many positions as a number of seismic energy sources in the array (Fig 1: 170a-d), the positions of detecting the near field seismic signals separated from each other by a distance selected such that different seismic signals are 
With respect to claim 38, Payen teaches the positions of detecting the near field seismic signals comprise at least two vertically spaced apart positions with reference to each source in the array ([0027], lines 4-13; Fig 1: 170a-d).
With respect to claim 40, Payen teaches the invention as discussed above.  However, it does not teach correcting distortion comprises signature deconvolution.
Gratacos teaches correcting distortion comprises signature deconvolution ([0009]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the signal deconvolution of Gratacos since such a modification would have improved the seismic data by minimizing interference or obtain zero-phase wavelets.  

Claims 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Payen in view of Gratacos, and further in view of Campman (WO 2017/186648 A1).
With respect to claim 29, Payen teaches the invention as discussed above.  However, it does not teach the determining the notional source signature and notional ghost comprises inverting to obtain upgoing and downgoing components of the detected near field seismic signals.
Campman teaches the determining the notional source signature and notional ghost comprises inverting to obtain upgoing and downgoing components of the detected near field seismic signals (pg 11 (of 31), lines 5-11).  It would have been obvious to one 
With respect to claim 30, Payen teaches the invention as discussed above.  However, it does not teach upgoing and downgoing components of the detected near field seismic signals are detected using at least two vertically spaced apart near field sensors corresponding to a position in a vertical plane of each seismic energy source in the array.
Campman teaches upgoing and downgoing components of the detected near field seismic signals are detected using at least two vertically spaced apart near field sensors corresponding to a position in a vertical plane of each seismic energy source in the array (pg 8, lines 16-18).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the component detection of Campman since such a modification would have allowed for the accurate computation of the different components.  
With respect to claim 31, Payen teaches the near field sensors comprise hydrophones ([0031], lines 1-3).
With respect to claim 32, Payen teaches the invention as discussed above.  However, it does not teach the near field sensors comprise particle motion detectors.
Campman teaches the near field sensors comprise particle motion detectors (pg 9, lines 17, 20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the particle motion detectors of 
With respect to claim 33, Payen teaches the invention as discussed above.  However, it does not teach upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector.
Campman teaches upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector (pg 9, lines 16-20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the hydrophone and particle motion detector combination of Campman since such a modification would have used equipment that is well-known in the art and would have allowed for easier separation of the directional components.  
With respect to claim 34, Payen teaches the invention as discussed above.  However, it does not teach the hydrophone and the particle motion detector are substantially collocated.
Campman teaches the hydrophone and the particle motion detector are substantially collocated (pg 9, lines 21-22, 27-28).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the collocated sensors of Campman since such a modification would have allowed for accurate computation of the wavefield components at a point without having to interpolate the individual signals.  
With respect to claim 35, Payen teaches the invention as discussed above.  However, it does not teach upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector.
Campman teaches upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector (pg 9, lines 16-20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the hydrophone and particle motion detector combination of Campman since such a modification would have used equipment that is well-known in the art and would have allowed for easier separation of the directional components.  
With respect to claim 36, Payen teaches the invention as discussed above.  However, it does not teach the hydrophone and the particle motion detector are substantially collocated.
Campman teaches the hydrophone and the particle motion detector are substantially collocated (pg 9, lines 21-22, 27-28).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the collocated sensors of Campman since such a modification would have allowed for accurate computation of the wavefield components at a point without having to interpolate the individual signals.

Claims 41, 48-49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Payen in view of Gratacos and Kostov (GB 2468912 A).
With respect to claim 41, Payen teaches entering into a computer ([0034], lines 2, 4; [0037], lines 3, 5, 7) detected near field seismic signals ([0034], lines 2-4; [0037], lines 2-8) corresponding to actuation of each one of a plurality of seismic energy sources in an array of seismic energy sources ([0026], lines 7-9), the near field seismic signals detected at two spaced apart locations in the near field of each seismic energy source ([0026], lines 12-13; Fig 1: 170a-d), the at least two spaced apart locations being arranged such that a direction of propagation of the detected near field seismic signals is determinable from the detected near field signals ([0027], lines 4-13; Fig 1: 170a-d); in the computer, determining a notional source signature for each seismic energy source ([0041], 1-2; [0055], lines 8-9) and a notional ghost ([0055], lines 13-15) for each seismic energy source using the detected near field seismic signals; in the computer, determining a far field signature for each of the plurality of seismic energy sources using the determined notional source signature and notional ghost source signature of each seismic energy source ([0046], lines 1-4), the determining a notional ghost comprising calculating an effective virtual monopole source resulting from interaction between seismic source energy and a free surface ([0041], lines 17-20).  However, it does not teach at selected times actuating each of a plurality of seismic energy sources in a seismic energy source array in a body of water; detecting near field seismic energy from each individual seismic energy source; detecting far field seismic energy from the source array at a plurality of spaced apart locations in the body of water; and using the far field signature for each of the plurality of seismic energy sources to correct distortion in detected reflected seismic signals.
Kostov teaches at selected times actuating each of a plurality of seismic energy sources in a seismic energy source array in a body of water pg 22, lines 27-28); detecting near field seismic energy from each individual seismic energy source (pg 22, lines 30-31); and detecting far field seismic energy from the source array at a plurality of spaced apart locations in the body of water (pg 22, lines 33-34).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the actuation and reception of the seismic signals taught by Kostov since such a modification would have provided accurate real-world data for use with the method.  
Gratacos teaches using the far field signature for each of the plurality of seismic energy sources to correct distortion in detected reflected seismic signals ([0009]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the distortion correction of Gratacos since such a modification would have improved the seismic data by minimizing interference or obtain zero-phase wavelets.  
With respect to claim 48, Payen teaches the near field seismic signals are detected at at least twice as many positions as a number of seismic energy sources in the array (Fig 1: 170a-d), the positions of detecting the near field seismic signals separated from each other by a distance selected such that different seismic signals are detected at each of the positions whereby a direction of propagation of the detected near field seismic signals is determinable from the detected near field signals ([0027], lines 4-13).
With respect to claim 49, Payen teaches the positions of detecting the near field seismic signals comprise at least two vertically spaced apart positions with reference to each source in the array ([0027], lines 4-13; Fig 1: 170a-d).
With respect to claim 51, Payen teaches the invention as discussed above.  However, it does not teach correcting distortion comprises signature deconvolution.
Gratacos teaches correcting distortion comprises signature deconvolution ([0009]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the signal deconvolution of Gratacos since such a modification would have improved the seismic data by minimizing interference or obtain zero-phase wavelets.  

Claims 42-49 are rejected under 35 U.S.C. 103 as being unpatentable over Payen in view of Gratacos and Kostov, and further in view of Campman.
With respect to claim 42, Payen teaches the invention as discussed above.  However, it does not teach the determining the notional source signature and notional ghost comprises inverting to obtain upgoing and downgoing components of the detected near field seismic signals.
Campman teaches the determining the notional source signature and notional ghost comprises inverting to obtain upgoing and downgoing components of the detected near field seismic signals (pg 11 (of 31), lines 5-11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the component separation of Campman since such a modification would have given a representation of the near field signal free from sea-surface reflection effects.  
With respect to claim 43, Payen teaches the invention as discussed above.  However, it does not teach upgoing and downgoing components of the detected near field seismic signals are detected using at least two vertically spaced apart near field sensors corresponding to a position in a vertical plane of each seismic energy source in the array.
Campman teaches upgoing and downgoing components of the detected near field seismic signals are detected using at least two vertically spaced apart near field sensors corresponding to a position in a vertical plane of each seismic energy source in the array (pg 8, lines 16-18).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the component detection of Campman since such a modification would have allowed for the accurate computation of the different components.  
With respect to claim 44, Payen teaches the near field sensors comprise hydrophones ([0031], lines 1-3).
With respect to claim 45, Payen teaches the invention as discussed above.  However, it does not teach the near field sensors comprise particle motion detectors.
Campman teaches the near field sensors comprise particle motion detectors (pg 9, lines 17, 20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the particle motion detectors of Campman since such a modification would have allowed for easier separation of the directional components.  
With respect to claim 46, Payen teaches the invention as discussed above.  However, it does not teach upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector.
Campman teaches upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector (pg 9, lines 16-20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the hydrophone and particle motion detector combination of Campman since such a modification would have used equipment that is well-known in the art and would have allowed for easier separation of the directional components.  
With respect to claim 47, Payen teaches the invention as discussed above.  However, it does not teach the hydrophone and the particle motion detector are substantially collocated.
Campman teaches the hydrophone and the particle motion detector are substantially collocated (pg 9, lines 21-22, 27-28).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the collocated sensors of Campman since such a modification would have allowed for accurate computation of the wavefield components at a point without having to interpolate the individual signals.  
With respect to claim 48, Payen teaches the invention as discussed above.  However, it does not teach upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector.
Campman teaches upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector (pg 9, lines 16-20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the hydrophone and particle motion detector combination of Campman since such a modification would have used equipment that is well-known in the art and would have allowed for easier separation of the directional components.  
With respect to claim 49, Payen teaches the invention as discussed above.  However, it does not teach the hydrophone and the particle motion detector are substantially collocated.
Campman teaches the hydrophone and the particle motion detector are substantially collocated (pg 9, lines 21-22, 27-28).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the collocated sensors of Campman since such a modification would have allowed for accurate computation of the wavefield components at a point without having to interpolate the individual signals.

Allowable Subject Matter
Claims 39 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645